Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11,188,755
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘345 is broader in scope than ‘755 and each limitation is present in ‘755.
Table 1 below shows an example claim mapping between the present application and U.S. Patent No. 11,188,755
Table 2 below lists corresponding claims between the present application and U.S. Patent No. 11,188,755
Table 1. Example Claim Mapping
17/512,345
US Patent 11,188,755
1. An augmented reality method comprising the steps of: 






sending, to a platform server from an AR device, at least one of an image and a video taken by a camera, the at least one of the image and the video comprising a pin badge having a corresponding pin badge ID and associated augmented reality imagery stored in a database in the platform server, 


wherein the at least one of the image and the video comprises a pin badge having an overall pin badge shape; 


visually identifying, by the platform server, the pin badge in the at least one of the image and the video based on the overall pin badge shape; and 


identifying in a database, by the platform server, the corresponding pin badge ID based on the identified pin badge and the associated augmented reality imagery based on the corresponding pin badge ID.
1. An augmented reality method comprising the steps of: 

activating a camera on an AR device; showing a live stream of at least a portion of a field of view of the camera on a display screen on the AR device; 

sending, from the AR device, a series of still images taken by the camera at a predetermined sampling rate to a platform server, the series of still images comprising a pin badge having a corresponding pin badge ID and associated augmented reality imagery stored in a database in the platform server, 


wherein the series of still images comprises a pin badge having at least one visually identifiable feature and an overall pin badge shape; 

visually identifying, by the platform server, the pin badge in the series of still images based on the overall shape and the at least one visually identifiable feature of the pin badge; 

identifying in a database, by the platform server, the corresponding pin badge ID based on the identified pin badge and the associated augmented reality imagery based on the corresponding pin badge ID; 

transmitting, from the platform server to the AR device, the associated augmented reality imagery; receiving, by the AR device, the associated augmented reality imagery; and incorporating the augmented reality imagery into the live stream.


Table 2. Corresponding Claims
17/512,345
US Patent 11,188,755
1
1
2
1
3
3
4
4
5
5
6
6
7
18
8
7
9
7
10
10
11
11
12
12
13
13
14
19
15
13
16
13
17
15
18
16
19
17
20
20


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sergott (US 2019/0318186) in view of Purves (US 2015/0012426)

Claim 1

Sergott discloses an augmented reality method comprising the steps of: 
sending, to a platform server from an AR device, at least one of an image and a video taken by a camera (Sergott, Fig. 1; ¶ 20: “FIG. 1 shows a badge being scanned with a mobile device and the revealing of three augmented reality screens to the left, right and above the badge according to an embodiment”), the at least one of the image and the video comprising a pin badge having a corresponding pin badge ID and associated augmented reality imagery stored in a database in the platform server (Sergott, ¶¶ 42, 66: “as shown in FIG. 1, a trigger image may comprise a badge that is scanned to begin an augmented reality experience…Accordingly, the backend server can return the identification of the triggers in the viewable area. In some embodiments, identifying a workplace user involves an analysis of a trigger image database. The trigger image database includes trigger image information. Trigger image information may include a list of trigger images, information regarding the workplace environment, the locations of the triggers, structural aspects of the workplace environment, user access information, user past history information, and the like. Operations continue at block 20.”), 
wherein the at least one of the image and the video comprises a pin badge having an overall pin badge shape (Sergott, ¶ 20: “FIG. 1 shows a badge being scanned with a mobile device and the revealing of three augmented reality screens to the left, right and above the badge according to an embodiment”); 

    PNG
    media_image1.png
    382
    501
    media_image1.png
    Greyscale


identifying in a database, by the platform server, the corresponding pin badge ID based on the identified pin badge and the associated augmented reality imagery based on the corresponding pin badge ID (Sergott, ¶ 37, 42, 66: “The trigger image database includes various information including lists of trigger images… identifying the trigger image may further involve transmitting the location and the direction of the trigger image to the server and thereafter receiving an identification of the trigger image from the server…as shown in FIG. 1, a trigger image may comprise a badge that is scanned to begin an augmented reality experience…Accordingly, the backend server can return the identification of the triggers in the viewabl1e area. In some embodiments, identifying a workplace user involves an analysis of a trigger image database”).
Sergott does not explicitly disclose, but Purves makes obvious visually identifying, by the platform server, the pin badge in the at least one of the image and the video based on the overall pin badge shape (Purves, ¶ 299: “when the auto card detection component is enabled, the V-GLASSES may automatically detect and identify whether any rectangular object in a captured reality scene comprise a payment card, etc.”); and 
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider identification based on shape (such as rectangular objects corresponding to cards).  As disclosed by Purves, “image analysis includes: barcode reading; quick response (QR) code decoding; optical character recognition; facial recognition; or recognition of a pattern, shape, or predetermined image within the visual capture.”  Therefore one of ordinary skill in the art would consider any of these techniques for identifying objects in a scene for the purposes of identifying AR information for display. 
Claim 2
Sergott further discloses further comprising the steps of: transmitting, from the platform server to the AR device, the associated augmented reality imagery; receiving, by the AR device, the associated augmented reality imagery (Sergott, ¶ 37, 42, 66: “The trigger image database includes various information including lists of trigger images… identifying the trigger image may further involve transmitting the location and the direction of the trigger image to the server and thereafter receiving an identification of the trigger image from the server…as shown in FIG. 1, a trigger image may comprise a badge that is scanned to begin an augmented reality experience…Accordingly, the backend server can return the identification of the triggers in the viewabl1e area. In some embodiments, identifying a workplace user involves an analysis of a trigger image database”); and incorporating the augmented reality imagery into a live stream shown on a screen of the AR device, wherein the live stream comprises at least a portion of a field of view of the camera (Sergott, e.g. Fig. 2; ¶ 57: “the present augmented reality system can be used to display real-time information”).
Claim 3
Sergott further discloses wherein the live stream displays the augmented reality imagery as both superimposed over the pin badge (Sergott, Fig. 2) and also displayed in areas around the pin badge (Sergott, Fig. 1).

    PNG
    media_image1.png
    382
    501
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    488
    563
    media_image2.png
    Greyscale

Claim 4
Sergott further discloses wherein the live stream shows the augmented reality imagery superimposed over the pin badge such that the entire pin badge is covered by the augmented reality imagery (Sergott, Fig. 2 (See claim 3))
Claim 5
Sergott further discloses wherein the live stream shows the augmented reality imagery such that the pin badge is entirely visible in the live stream (Sergott, Fig. 1 (seem claim 3))
Claim 6
Sergott further discloses wherein the augmented reality imagery is confined to the area of the pin badge as shown in the live stream (Sergott, Fig. 2 (See claim 3))

Claim 7
Sergott does not explicitly disclose, but Purves makes obvious wherein the augmented reality imagery persists in the live stream after removing the pin badge from the field of view of the camera (e.g. Purves, Fig. 15A, use of QR code to generate menu)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider persistent content.  The motivation would have been that not all content requires real-time co-location with real objects (such as when generating AR  menus).  

Claim 8
	The same teachings and rationales in claim 1 are applicable to claim 8.
Claim 9
	The same teachings and rationales in claim 2 are applicable to claim 9.
Claim 10
	The same teachings and rationales in claim 3 are applicable to claim 10.
Claim 11
	The same teachings and rationales in claim 1 are applicable to claim 11.
Claim 12
	The same teachings and rationales in claim 1 are applicable to claim 12.
Claim 13
	The same teachings and rationales in claim 1 are applicable to claim 13.
Claim 14
	The same teachings and rationales in claim 7 are applicable to claim 14.
Claim 15
Sergott discloses an augmented reality system comprising: 
an AR device comprising a camera, the AR device having an app installed thereon (Sergott, ¶ 2, 35: “an augmented reality mobile device application…media content is captured at a workplace with a camera of a mobile device of a user”), wherein, upon execution, the app configures the AR device to: 
send, to a platform server, at least one of an image and a video taken by a camera to a platform server (Sergott, ¶¶ 42, 66: “as shown in FIG. 1, a trigger image may comprise a badge that is scanned to begin an augmented reality experience…Accordingly, the backend server can return the identification of the triggers in the viewable area. In some embodiments, identifying a workplace user involves an analysis of a trigger image database. The trigger image database includes trigger image information. Trigger image information may include a list of trigger images, information regarding the workplace environment, the locations of the triggers, structural aspects of the workplace environment, user access information, user past history information, and the like. Operations continue at block 20.”), the at least one of an image and a video comprising: 
a first pin badge having a first corresponding pin badge ID, a first overall shape, and a first associated augmented reality imagery stored in a database on the platform server (Sergott, ¶ 20, 41: “FIG. 1 shows a badge being scanned with a mobile device and the revealing of three augmented reality screens to the left, right and above the badge according to an embodiment…the server then identifies the trigger image based on media content transmitted to and stored in the server. As discussed, media content such as overlay imagery may derive from past workplace activities of the user of the mobile device.”); 

    PNG
    media_image1.png
    382
    501
    media_image1.png
    Greyscale



Sergott does not explicitly disclose, but Purves makes obvious a second pin badge having a second corresponding pin badge ID (e.g. a second card 611b), a second overall shape (rectangular object recognition), and second associated augmented reality imagery stored in the database in the platform server receive, from the platform server, a third augmented reality imagery corresponding to a combined presence of both the first pin badge and the second pin badge, wherein the combined presence is determined based on detecting the first overall shape and the second overall shape (Purves, ¶ 299: “when the auto card detection component is enabled, the V-GLASSES may automatically detect and identify whether any rectangular object in a captured reality scene comprise a payment card, etc.”; ¶ 289: “nstantiated on a camera-enabled mobile device 613a-103b to capture a view of the table, e.g., including the received invoice/bill 615 having a quick response (QR) code or barcode printed thereon, and a plurality of payment cards 619a-109b that the users 611a-b are going to pay for the bill. The users 611a-b may view virtual overlaid labels on top of the captured scene, so that they can tap on the option labels to split a bill equally, proportionally, and/or the like.”); and 

    PNG
    media_image3.png
    426
    575
    media_image3.png
    Greyscale

Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider identification based on shape (such as rectangular objects corresponding to cards) of more than one object in the scene.  As disclosed by Purves, “image analysis includes: barcode reading; quick response (QR) code decoding; optical character recognition; facial recognition; or recognition of a pattern, shape, or predetermined image within the visual capture.”  Therefore one of ordinary skill in the art would consider any of these techniques for identifying objects in a scene for the purposes of identifying AR information for display.  As disclosed by Purves, it is beneficial to recognize multiple cards in the scene to provide interaction between different users. 
Claim 16
Sergott further discloses wherein the AR device is further configured to incorporate the third augmented reality imagery into a live stream of at least a portion of a field of view of the camera (Sergott, e.g. Fig. 2; ¶ 57: “the present augmented reality system can be used to display real-time information”).
Claim 17
Sergott further discloses wherein the live stream displays the third augmented reality imagery as both superimposed over the pin badge and also displayed in areas around the pin badge (Sergott, Figs. 1 and 2, both options are disclosed depending on the interface used)
Claim 18
Sergott does not disclose, but Purves makes obvious wherein the live stream shows the third augmented reality imagery superimposed over the first pin badge and the second pin badge such that both the first pin badge and the second pin badge are entirely covered by the third augmented reality imagery (Purves, Fig. 20)

    PNG
    media_image4.png
    457
    531
    media_image4.png
    Greyscale

Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider covering one or more badges.  This would result from different UI designs (such as the interface contemplated by 20B) and would depend on the general application.  Therefore one of ordinary skill in the art would consider different user interface layouts depending on whether the real world imagery remains necessary to display.
Claim 19
Sergott does not disclose, but Purves makes obvious wherein the live stream shows the third augmented reality imagery such that the first pin badge and the second pin badge are both entirely visible in the live stream (Purves, Fig. 17 (see claim above))
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider the visibility of one or more badges.  This would result from different UI designs (such as the interface contemplated by 20B) and would depend on the general application.  Therefore one of ordinary skill in the art would consider different user interface layouts depending on whether the real world imagery remains necessary to display.
Claim 20
	The same teachings and rationales in claim 7 are applicable to claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611